
	
		I
		112th CONGRESS
		2d Session
		H. R. 6068
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Van Hollen (for
			 himself, Mr. Wittman,
			 Mr. Scott of Virginia,
			 Mr. Harris,
			 Mr. Hoyer,
			 Mr. Bartlett,
			 Mr. Cummings,
			 Mr. Ruppersberger,
			 Mr. Sarbanes,
			 Ms. Edwards,
			 Mr. Wolf, Mr. Moran, Mr.
			 Connolly of Virginia, Mr.
			 Rigell, Mr. Platts,
			 Mr. Hinchey, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To provide for continued conservation efforts in the
		  Chesapeake Bay watershed.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Bay Watershed Fairness Act
			 of 2012.
		2.Chesapeake Bay
			 watershed program
			(a)In
			 generalSection 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)DefinitionsIn
				this section:
							(1)Chesapeake Bay
				State; StateThe terms Chesapeake Bay State and
				State means any of—
								(A)the States of
				Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia;
				and
								(B)the District of
				Columbia.
								(2)Chesapeake Bay
				watershedThe term Chesapeake Bay watershed means
				all tributaries, backwaters, and side channels, including their watersheds,
				draining into the Chesapeake Bay in a Chesapeake Bay State.
							(3)OwnerThe
				term owner means an owner of nonindustrial private forest
				land.
							(4)Technical service providerThe term technical service
				provider means a third-party provider who is eligible to be approved
				pursuant to section
				1242(e).
							;
				(2)by inserting
			 and owners after producers each place it appears
			 in subsections (b), (c), (d)(1)(A), (d)(2), and (e)(1);
				(3)in subsection (b),
			 in the matter preceding paragraph (1), by inserting and nonindustrial
			 private forest lands after agricultural lands;
				(4)in subsection (c),
			 in the matter preceding paragraph (1), by striking The Secretary
			 and inserting Except as provided in subsection (d)(1)(B)(ii), the
			 Secretary;
				(5)in subsection
			 (d)(1)—
					(A)in subparagraph (B), by striking
			 section to cover the costs of the program involved with each
			 agreement. and inserting section—; and
					(B)by adding at the
			 end the following:
						
							(i)to cover the costs of the program involved
				with each agreement; or
							(ii)to provide
				technical assistance directly or through technical service
				providers.
							;
					(6)by redesignating
			 subsections (e) through (h) as subsections (f) through (i),
			 respectively;
				(7)by inserting after
			 subsection (d) the following:
					
						(e)Technical
				assistance
							(1)Technical
				assistance to Chesapeake Bay States
								(A)State water
				quality goalsThe Secretary may provide technical assistance to a
				Chesapeake Bay State to assist in developing the water quality goals of the
				State to result in reductions in losses of nitrogen, phosphorus, and sediment
				from agricultural or nonindustrial private forest land in the Chesapeake Bay
				watershed to improve water quality in the Chesapeake Bay watershed.
								(B)Targeted
				assistance to Chesapeake Bay States
									(i)In
				generalThe Secretary may enter into an agreement with a
				Chesapeake Bay State (including any political subdivision or agency of the
				Chesapeake Bay State) to provide financial and technical assistance to the
				Chesapeake Bay State.
									(ii)Purpose of
				assistanceAssistance provided by the Secretary under this
				subparagraph shall be used by the Chesapeake Bay State to provide, through a
				technical service provider, the technical assistance needed by an agricultural
				producer or owner in the Chesapeake Bay watershed to promote water quality
				goals of the Chesapeake Bay State.
									(2)Technical
				assistance to agricultural producers and owners of certain nonindustrial
				private forest land
								(A)In
				generalThe Secretary may provide technical assistance to
				producers and owners in the Chesapeake Bay watershed directly or
				through—
									(i)a technical
				service provider;
									(ii)an agricultural or silvicultural producer
				association;
									(iii)a State or unit of local government;
									(iv)an Indian tribe;
									(v)a farmer cooperative;
									(vi)an institution of higher education;
				or
									(vii)an organization with an established history
				of working with producers on agricultural land, as determined by the Secretary,
				to address—
										(I)local conservation priorities related to
				agricultural production, wildlife habitat development, and nonindustrial
				private forest land management; or
										(II)critical watershed-scale soil erosion,
				water quality, sediment reduction, or other natural resource concerns.
										(B)Purpose of
				assistanceTechnical
				assistance may be provided under this paragraph for—
									(i)conservation services to reduce losses of
				nitrogen, phosphorus, and sediment from agricultural and nonindustrial private
				forest land in the Chesapeake Bay watershed, including—
										(I)education
				regarding activities such producers and owners can undertake to reduce such
				losses; or
										(II)conservation
				planning, implementation, and maintenance to reduce such losses;
										(ii)identifying best
				management practices and assessing practices required to achieve compliance
				with State and Federal water quality laws, including through—
										(I)outreach to, and
				education of, producers and owners regarding available assistance; or
										(II)adoption and use
				of tools and technology capable of assessing practices that may be used to
				achieve compliance with State and Federal water quality laws; or
										(iii)other purposes as the Secretary may
				determine appropriate.
									;
				and
				(8)in paragraph (2)
			 of subsection (f) (as redesignated by paragraph (6)), by inserting or
			 owner after producer.
				(b)FundingSubsection (i) of section 1240Q of the Food
			 Security Act of 1985 (16 U.S.C. 3839bb–4) (as redesignated by subsection
			 (a)(6)) is amended—
				(1)in subparagraph (C), by striking
			 and after the semicolon at the end;
				(2)in subparagraph (D), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(E)$50,000,000 for
				each of fiscal years 2013 through
				2018.
						.
				
